Entered: February 3rd, 2020
                              Case 19-26024   Doc 17   Filed 02/03/20     Page 1 of 2
Signed: February 3rd, 2020

SO ORDERED




                                   UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF MARYLAND
                                              Greenbelt Division

     IN RE:                                                            Case No. 19-26024-LSS
     WILLIAM F. MANSFIELD, JR
            Debtor                                                     Chapter 7
     _______________________________
     SPECIALIZED LOAN SERVICING LLC
            Movant
     v.
     WILLIAM F. MANSFIELD, JR
            Debtor/Respondent
     and
     STEVEN H GREENFELD
            Trustee/Respondent

                              ORDER GRANTING RELIEF FROM AUTOMATIC STAY

           Upon review of the Motion for Relief from the Automatic Stay filed herein by Specialized Loan
    Servicing LLC ("Movant"), and in the absence of any opposition thereto, it is

            ORDERED that the Automatic Stay imposed by 11 U.S.C. § 362(a) is TERMINATED to enable
    Movant and/or its successors and assigns to cause the commencement or continuation of a foreclosure
    proceeding, and/or pursue other means, as permitted by state law, of obtaining or transferring title to
    the real property belonging to the debtor and known as 8450 Palmer Road, Middletown, MD 21769
    (the “Property”), and to allow the purchaser or transferee to obtain possession of same; and is further,

           ORDERED, that the Automatic Stay of 11 U.S.C. § 362(a) shall not be reimposed as to the
    Debtor's interest in the Property by the conversion of this case to a case under another Chapter of the
    United States Bankruptcy Code.




                                                                                          BWW#:MD-332706
                    Case 19-26024   Doc 17   Filed 02/03/20   Page 2 of 2


cc:

BWW Law Group, LLC
6003 Executive Blvd, Suite 101
Rockville, MD 20852

Steven H Greenfeld, Trustee
2600 Tower Oaks Blvd.
Suite 103
Rockville, MD 20852

Michael Patrick Coyle, Esq.
7061 Deepage Drive
Suite 101B
Columbia, MD 21045

William F. Mansfield, Jr
8450 Palmer Road
Middletown, MD 21769



                                     END OF ORDER
